COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                                 NO.
2-09-224-CR
 
 
CARLO ROBERT GARCIA                                                                 APPELLANT
 
                                                             V.
 
THE STATE OF TEXAS                                                                             STATE
 
                                                       ------------
 
              FROM
THE 396TH DISTRICT COURT OF TARRANT COUNTY
 
                                                       ------------
 
                                      MEMORANDUM OPINION[1]
 
                                                       ------------




Appellant
Carlo Robert Garcia=s court-appointed attorney
previously filed with this court an Anders brief and a motion to
withdraw as counsel of record.  We have
now received a letter from Garcia in which he states that it is Ain
my best interest and in the best interest of everyone concerned to cease this
proceedure [sic] and get on with the process of seeking parole.@  We construe Garcia=s
letter as a motion to withdraw his appeal. 
The motion complies with rule 42.2(a) of the rules of appellate
procedure.  Tex. R. App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion to dismiss the
appeal, dismiss the appeal, and deny as moot counsel=s
motion to withdraw.  See Tex. R.
App. P. 42.2(a), 43.2(f).
 
SUE WALKER
JUSTICE
 
PANEL:  WALKER, MCCOY, and MEIER, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  May 6, 2010




[1]See Tex. R. App. P. 47.4.